Citation Nr: 1302577	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  95-10 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for a contusion of the musculocutaneous nerve of the left elbow, currently evaluated as 10 percent disabling. 

2.  Entitlement to a rating in excess of 10 percent prior to September 25, 2006, and to a rating in excess of 20 percent thereafter, for residuals of a fracture of the right clavicle. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 1993 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2007.
 
The Veteran's claims were remanded by the Board in May 2007 and June 2012.  

An August 6, 2012 rating decision granted the Veteran an increased rating of 20 percent for his residuals of a fracture of the right clavicle, effective from September 25, 2006.


FINDING OF FACT

In a statement dated August 29, 2012, the Veteran stated that he wished to withdraw all of his appeals.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for an increased rating for a contusion of the musculocutaneous nerve of the left elbow.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for an increased rating for residuals of a fracture of the right clavicle.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  In August 2012 the Veteran submitted a statement requesting withdrawal of his appeal for all issues in appellate status.  Accordingly, the Board does not have jurisdiction to review the appeals, and the appeal for an increased rating for a contusion of the musculocutaneous nerve of the left elbow and the appeal for an increased rating for residuals of a fracture of the right clavicle are dismissed.


ORDER

The appeals are dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


